Lawrence, Judge:
It has been agreed between the parties hereto that the watch hands designated as item No. 605 and the issues involved in this appeal for reappraisement are similar in all material respects to the merchandise and issues involved in Larsen Importing Corp. v. United States, 25 Cust. Ct. 366, Reap. Dec. 7855, and that the record in said case may be incorporated herein.
The parties have also agreed that on or about the date of exportation the merchandise here in controversy was freely offered for sale and sold for home consumption, and for exportation to the United States, to all purchasers in the principal markets of Switzerland, the country of exportation, in the usual wholesale quantities and in the ordinary course of trade at the unit invoice prices, plus the maj orations or increases as invoiced, less a quantity discount of 3 per centum, less a cash discount of 5 per centum, packed.
Upon the agreed facts, I find the foreign and export values, as those values are defined in section 402 (c) and (d) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c) and (d)), of the watch hands designated as item No. 605, to he the proper basis for determining the value of said merchandise and that such values are the unit invoice prices, plus the maj orations or increases as invoiced, less a quantity discount of 3 per centum, less a cash discount of 5 per centum, packed.
Judgment will be entered accordingly.